ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_08_EN.txt.                      114 	




                               DISSENTING OPINION OF JUDGE SEBUTINDE



                        The Court should have determined the maritime boundary between the Parties
                     de novo — There is no agreement between the Parties, tacit or otherwise,
                     establishing a permanent all‑purpose maritime boundary — Neither Party invokes
                     the 1954 Agreement as a basis for a pre‑existing maritime boundary — The
                     Parties’ practice does not reflect the existence of an agreement concerning an
                     all‑purpose maritime boundary along the parallel of latitude up to 80 nautical
                     miles — The stringent standard of proof required for the inference of a tacit
                     agreement is not met.


                                                    Introduction

                         1. I agree with the Court’s finding in point 1 of the operative paragraph
                      of the Judgment that “the starting‑point of the single maritime boundary
                      delimiting the respective maritime areas between the Republic of Peru and
                      the Republic of Chile is the intersection of the parallel of latitude passing
                      through Boundary Marker No. 1 with the low‑water line”. However, I have
                      voted against points 2 and 3 of the operative paragraph in which the Court
                      decides, respectively, that “the initial segment of the single maritime boun-
                     dary follows the parallel of latitude passing through Boundary Marker No. 1
                     westward” and that “this initial segment runs up to a point (Point A) situated
                     at a distance of 80 nautical miles from the starting‑point of the single mari-
                     time boundary”. Consequently, I also voted against point 4 of the operative
                     paragraph of the Judgment in which the Court determines the course of the
                     second segment of the single maritime boundary, starting from Point A.
                         2. For the reasons set out in this opinion, I do not concur with the
                     view of the majority of the Court that an agreed all‑purpose maritime
                     boundary already exists between the Parties along the parallel of latitude
                     passing through the Boundary Marker No. 1 up to a distance of 80 naut­
                     ical miles. In my view no agreement of the Parties to this effect (tacit or
                     otherwise) can be inferred from the evidence submitted to the Court.
                     Accordingly, the Court should have determined the entirety of the
                     ­single maritime boundary line between the Parties, by applying its well-
                      established three‑step delimitation method in order to achieve an equit­
                      able result. The following reasons underpin my opinion.


                             I. Neither Party Invokes the 1954 Agreement as a Basis
                                     for a Pre‑existing Maritime Boundary

                       3. Chile consistently maintains that it is the 1952 Santiago Declaration

                     115




5 CIJ1057.indb 226                                                                                    1/12/14 08:59

                     115 	            maritime dispute (diss. op. sebutinde)

                      concluded between Chile, Ecuador and Peru (and not the 1954 Agree-
                     ment) that effected an all‑purpose maritime delimitation between Chile
                     and Peru and accordingly requests the Court to confirm this delimitation.
                     According to Chile, the 1954 Agreement merely demonstrates the practice
                     of the Parties confirming and implementing the pre‑existing maritime
                     boundary. Acknowledging that the Santiago Declaration contains no
                     clear and unequivocal delimitation provision, Chile asserts that Article IV
                     thereof should be interpreted as establishing an international maritime
                     boundary between Chile and Peru along the parallel of latitude passing
                     through the starting‑point of their land boundary and extending to a min-
                     imum of 200 nautical miles seaward. Peru, on the other hand, consistently
                     denies that it has ever concluded with Chile, any agreement establishing
                     an international maritime boundary, nor has it given up, expressly or tacit-
                     ly, the maritime zones to which it is entitled under international law. Peru
                     accordingly asks the Court to plot a boundary line applying the
                     ­equidistance method in order to achieve an equitable result. Applying the
                      established principles of treaty interpretation to the 1952 Santiago Decla-
                      ration and in particular to Article IV thereof, the Court rightly rejects the
                      very foundation of Chile’s claim and concludes that the Parties “did not,
                      by adopting the 1952 Santiago Declaration, agree to the establishment of
                      a lateral maritime boundary between them along the line of latitude run-
                      ning into the Pacific Ocean from the seaward terminus of their land
                      boundary” (Judgment, para. 70).
                         While the Court is not bound by the Parties’ submission, the fact
                      that either Party asserts the existence of a tacit agreement either in 1952
                      or in 1954 regarding the establishment of a permanent maritime boundary,
                      is, in my view, a strong indication that there was no meeting of the
                      minds between the Parties on this important issue, and that the Court
                      should have taken this factor into account before presuming the existence
                      of one.


                             II. The Stringent Standard Required for the Inference
                                         of a Tacit Agreement Is not Met

                        4. In the absence of a formal maritime delimitation agreement between
                     Chile and Peru, a legally binding maritime boundary between them could
                     only be based on a tacit agreement or upon acquiescence. Peru discounts
                     the existence of an all‑purpose maritime boundary with Chile based on
                     either of these notions, while Chile deliberately and expressly refrained
                     from basing its claim upon a tacit agreement or upon acquiescence, even
                     on a subsidiary basis. Nevertheless, the Court holds that it is precisely on
                     the basis of “a tacit agreement” that an all‑purpose maritime boundary
                     already exists between the Parties along the parallel of latitude passing
                     through the Boundary Marker No. 1 up to a distance of 80 nautical miles.
                     
                        5. The Court finds evidence of such tacit agreement in the 1954 Special

                     116




5 CIJ1057.indb 228                                                                                    1/12/14 08:59

                     116 	              maritime dispute (diss. op. sebutinde)

                     Maritime Frontier Zone Agreement (hereinafter the “1954 Agreement”)
                     concluded between the three parties to the Santiago Declaration (Chile,
                     Ecuador and Peru), specifically, in a reference, contained in Article 1
                     thereof, to “the parallel which constitutes the maritime boundary between
                     the two countries”. The Court, while acknowledging that “the operative
                     terms and purpose of the 1954 Special Maritime Frontier Zone Agree-
                     ment are indeed narrow and specific”, concludes, nevertheless, that Art­
                     icle 1 of that Agreement read together with the Preamble, “acknowledge[s]
                     in a binding international agreement that a maritime boundary already
                     exists” (Judgment, para. 90). Noting that the 1954 Agreement “gives no
                     indication of the nature or extent of the maritime boundary . . . [n]or does
                     it indicate its extent” (ibid., para. 92) and that it “does not indicate when
                     and by what means that boundary was agreed upon”, the Court never­
                     theless considers that “[t]he Parties’ express acknowledgment of its exist­
                     ence can only reflect a tacit agreement which they had reached earlier”
                     (ibid., para. 91). The Court then refers back to the 1952 Santiago Declar­
                     ation, pointing out that certain elements of that Declaration, together
                     with the 1947 Proclamations of the Parties, “suggested an evolving under-
                     standing between the Parties concerning their maritime boundary” (ibid.,
                     paras. 43, 69 and 91) ; and that the 1954 Agreement “cements the tacit
                     agreement” which has somehow “evolved” in the two intervening years
                     (ibid., para. 91).
                        6. In my view, the above analysis of the evidence before the Court and
                     conclusion thereon, fall short of the stringent and well‑established stand­
                     ard of proof which the Court itself has set for establishing a permanent
                     maritime boundary in international law on the basis of a tacit agreement.
                     In Nicaragua v. Honduras, the Court set out that standard as follows :

                              “Evidence of a tacit legal agreement must be compelling. The estab-
                           lishment of a permanent maritime boundary is a matter of grave
                           importance and agreement is not easily to be presumed. A de facto
                           line might in certain circumstances correspond to the existence of an
                           agreed legal boundary or might be more in the nature of a provisional
                           line or of a line for a specific, limited purpose, such as sharing a scarce
                           resource. Even if there had been a provisional line found convenient
                           for a period of time, this is to be distinguished from an international
                           boundary.” (Territorial and Maritime Dispute between Nicaragua and
                           Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
                           I.C.J. Reports 2007 (II), p. 735, para. 253.)

                        7. Respectfully, I am not at all convinced that the evidence on which
                     the Court has based its finding regarding the existence of a tacit agree-
                     ment establishing a permanent maritime boundary is “compelling” ; nor
                     am I convinced that it was the intention of the parties under the 1952 San-
                     tiago Declaration or the 1954 Agreement to establish such a boundary.


                     117




5 CIJ1057.indb 230                                                                                       1/12/14 08:59

                     117 	            maritime dispute (diss. op. sebutinde)

                          8. While the 1954 Agreement is an important element to be taken into
                     account in determining whether Peru and Chile agreed to delimit their
                     respective maritime zones, taken on its own, that Agreement does not suf-
                     ficiently prove the existence of an agreement in respect of an all‑purpose
                     maritime boundary. The existence or otherwise of such an agreed boundary
                     has to be determined by reference to a thorough examination of the prac-
                     tice of the Parties to the dispute, of which the 1954 Agreement is just one
                     example. Contrary to what the Court asserts in the Judgment, the language
                     of the 1954 Agreement cannot be said to have clearly acknowledged the
                     existence of an all‑purpose maritime boundary along the parallel of latitude
                     beyond a distance of 12 nautical miles from the coast (Judgment, paras. 90
                     and 102). In my view, the provisions of the 1954 Agreement must be care-
                     fully construed not only in light of the object and purpose of that treaty,
                     but also as “an integral and supplementary part of . . . the resolutions
                     and agreements adopted at the Conference on the Exploitation and Con-
                     servation of the Maritime Resources of the South Pacific, held in
                     ­Santiago de Chile in August 1952” (see Article 4 of the 1954 Agreement).
                          9. It will be recalled that the object and purpose of the 1952 Santiago
                      Declaration (of which the 1954 Agreement is an integral part), was to
                      establish a process of tripartite maritime co‑operation (between Chile/
                      Peru/Ecuador) with a view to protecting the adjacent sea from the preda-
                      tory activities of foreign fleets, thereby jointly protecting and conserving
                      the marine resources of their peoples. This joint action was preceded by
                      the unilateral claims made by Chile and Peru in 1947 in relation to their
                      new maritime areas (the 1947 Proclamations). The object of the 1952 Dec-
                      laration was not to establish permanent maritime boundaries between the
                      three States. Accordingly, the object and purpose of the 1954 Agreement
                      which must be understood in the overall context of the Santiago reso­
                      lutions and agreements of 1952, is “narrow and specific” as correctly
                      observed by the Court, and was to create a special zone of tolerance
                      aimed at averting disputes involving accidental transgressions of “the
                      maritime frontier [la frontera marítima] between adjacent States” by
                      small fishing vessels manned by crews with insufficient knowledge of
                      ­navigation or not equipped with the necessary instruments to determine
                       accurately their position on the high seas, with a view to fostering the
                       spirit of co‑operation and unity amongst the States parties to the San­
                       tiago instruments. It is noteworthy that this agreement was between Ecua-
                       dor, Peru and Chile, and not just between the Parties to the present case.
                       To this end, Article 1 of the 1954 Agreement established in relation to
                       each pair of adjacent countries (Ecuador/Peru and Peru/Chile), a “special
                       zone . . . at a distance of 12 nautical miles from the coast, extending to a
                     breadth of 10 nautical miles on either side of the parallel which consti-
                       tutes the maritime boundary [el límite marítimo] between the two coun-
                       tries”. Article 2 provides that the “accidental presence” of small fishing
                       vessels of either of the adjacent countries within the special zone “shall
                       not be considered to be a violation of the waters of the maritime zone”.
                       While the wording of Articles 1 to 3 indicates the existence of some sort

                     118




5 CIJ1057.indb 232                                                                                    1/12/14 08:59

                     118 	            maritime dispute (diss. op. sebutinde)

                     of a maritime boundary between the adjacent States along an undeter-
                     mined parallel running beyond a distance of 12 nautical miles from the
                     coast, this is, in my view, a reference to “provisional lines” for a specific
                     purpose (namely, the sharing of fishing resources) and is not determina-
                     tive of a permanent, all‑purpose maritime boundary as understood in
                     international law. Those provisions (which, as the Court notes, contain
                     no indication of the nature or extent of a maritime boundary) were aimed
                     at dealing with small fishing boats accidentally straying into waters on
                     either side of those provisional lines, and cannot easily be construed as
                     clearly confirming the existence of a tacit agreement in respect of a per-
                     manent, all‑purpose international maritime boundary along a parallel of
                     latitude beyond a distance of 12 nautical miles from the coast. It is my
                     considered opinion that it is this narrow and strict interpretation of the
                     1954 Agreement that accords with the resolutions and agreements adopted
                     at the tripartite Conference on the Exploitation and Conservation of the
                     Maritime Resources of the South Pacific, held in Santiago de Chile in
                     August 1952, and reflected in the Santiago Declaration of 1952.




                        10. This interpretation is further confirmed by the historical context in
                     which the 1954 Agreement was concluded, particularly by the fact that
                     back in 1954, the concepts of an exclusive economic zone or of a 12‑nau-
                     tical‑mile territorial sea entitlement were alien to international customary
                     law. Accordingly, to the extent that the special tolerance zone established
                     by the 1954 Agreement started at a distance of 12 nautical miles from the
                     coast of Peru and Chile along the “parallel which constitutes the maritime
                     boundary”, it concerned what at the time were considered high seas and
                     could not be presumed to have concerned maritime zones over which the
                     Parties had exclusive sovereign rights under international law. Further-
                     more, the most important instances of State practice pointing to the exis-
                     tence of a “maritime boundary” between the Parties invariably concern
                     the water column (not the subsoil).



                          III. The Parties’ Practice Does not Reflect the Existence
                      of an Agreement concerning an All‑purpose Maritime Boundary
                                along the Parallel of Latitude that Extends
                                     up to 80 Nautical Miles out to Sea

                        11. In the Judgment, the Court rightly finds that the unilateral
                     1947 Proclamations cannot be interpreted as “reflecting a shared under­
                     standing of the Parties concerning maritime delimitation” (Judgment,
                     para. 43) and that the 1952 Santiago Declaration cannot be said to reflect
                     an agreement of the Parties regarding “the establishment of a lateral

                     119




5 CIJ1057.indb 234                                                                                   1/12/14 08:59

                     119 	             maritime dispute (diss. op. sebutinde)

                     maritime boundary between them along the line of latitude” (Judgment,
                     para. 70). These two findings make it all the more imperative to interpret
                     the 1954 Agreement with caution and not to read into it inferences that
                     are far from obvious.
                        12. The Parties’ practice (contemporaneous and subsequent), viewed in
                     the light of the object and purpose of the 1952/1954 arrangements, con-
                     firms the above view. That practice, in my opinion, indicates that the Par-
                     ties’ intention was to regulate the sharing of a common resource and to
                     protect that resource vis‑à‑vis third or non‑States parties, rather than to
                     effect a maritime delimitation. While certain documents and/or events
                     that were considered by the Court may be said to reflect some degree of
                     the Parties’ shared understanding that there was a “maritime boundary”
                     in place between them along the parallel of latitude passing through the
                     coastal terminus of their land boundary, there are others that could
                     equally be said to demonstrate the absence of such an agreement. Besides,
                     even those potentially “confirmatory” examples do not unambiguously
                     prove that the Parties were acting (or failing to act) on an assumption
                     that this line constituted an all‑purpose and definitive maritime boundary
                     delimiting all possible maritime entitlements of the Parties. Furthermore,
                     all these ambiguities and uncertainties are set against the backdrop of a
                     complete absence of any international or domestic legal instrument dat-
                     ing from the post‑1954 period, which would unequivocally stipulate that
                     an agreed international maritime boundary exists between Peru and Chile
                     along the parallel of latitude passing through the coastal terminus of the
                     land boundary.
                        13. It is on the basis of these same considerations that I also find highly
                     problematic the basis upon which the Court has arrived at its conclusion
                     that the “agreed maritime boundary running along the parallel of lati-
                     tude” extends up to a distance of 80 nautical miles out to sea. By the
                     Court’s own admission, all the practice involving incidents between the
                     two Parties, including enforcement activities, was within about 60 naut­
                     ical miles of their coasts and usually much closer. It was only starting in
                     1996 that arrests frequently occurred beyond 60 nautical miles (ibid.,
                     paras. 128, 146 and 147). Yet notwithstanding the above findings, the
                     Court draws the conclusion that
                           “the evidence at its disposal does not allow it to conclude that the
                           maritime boundary, the existence of which the Parties acknowledged
                           at that time, extended beyond 80 nautical miles along the parallel
                           from its starting‑point. The later practice which it has reviewed does
                           not lead the Court to change that position. The Court has also had
                           regard to the consideration that the acknowledgment, without more,
                           in 1954 that a ‘maritime boundary’ exists is too weak a basis for
                           holding that it extended far beyond the Parties’ extractive and enforce-
                           ment capacity at that time.” (Ibid., para. 149.)




                     120




5 CIJ1057.indb 236                                                                                    1/12/14 08:59

                     120 	           maritime dispute (diss. op. sebutinde)

                       14. It is unclear to me how the Court’s conclusion that the Parties
                     could not be said to have tacitly agreed on a maritime boundary beyond
                     80 nautical miles can simply be turned into a legal finding that they have
                     agreed on a boundary up to 80 nautical miles (or on any other distance
                     beyond 12 nautical miles for that matter). In my view, this finding of the
                     Court rests on dangerously weak and speculative grounds.



                                                   Conclusion

                        15. The legal bar set by the Court for establishing a permanent,
                     all‑purpose maritime boundary on the basis of a tacit agreement is very
                     high, and for good reason. All elements considered, I remain of the view
                     that the strict standard laid down in Nicaragua v. Honduras has not been
                     met in the present case.

                                                                  (Signed) Julia Sebutinde.




                     121




5 CIJ1057.indb 238                                                                                1/12/14 08:59

